Citation Nr: 0336760	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-11 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a low back disability, has 
been received.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a bilateral knee disability, 
has been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  A notice of disagreement was received in March 
2002, a statement of the case was issued in July 2002, and a 
substantive appeal was received in August 2002.  

In January 2003, the veteran submitted a claim of entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  As the claim of entitlement to TDIU 
has not been procedurally developed, the Board is referring 
it to the RO for initial adjudication.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDINGS OF FACT

1.  By April 1982 rating decision, the RO denied the 
veteran's claim of service connection for a low back 
disability.  Although he was notified of this decision in a 
May 1982 letter, the veteran not did file a notice of 
disagreement within the time period for such action.

2.  The additional evidence received since the April 1982 
rating decision is new, relevant, and directly relates to the 
claim of service connection for low back disability.

3.  There is no competent medical evidence of record relating 
the veteran's current low back disability to any disease or 
injury which occurred during active military service.

4.  By April 1982 rating decision, the RO denied the 
veteran's claim of service connection for a bilateral knee 
disability.  Although he was notified of this decision in a 
May 1982 letter, the veteran not did file a notice of 
disagreement within the time period for such action.

5.  The additional evidence received since the April 1982 
rating decision is new, relevant, and directly relates to the 
claim of service connection for a bilateral knee disability.

6.  There is no competent medical evidence of record relating 
the veteran's current bilateral knee disability to any 
disease or injury which occurred during active military 
service.


CONCLUSIONS OF LAW

1.  The April 1982 rating decision denying entitlement to 
service connection for a low back disability and bilateral 
knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disability is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5100 et. 
seq., 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3. The veteran's low back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral knee disability is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5100 et. 
seq., 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

5.  The veteran's bilateral knee disability was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist. The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The final rule implementing the VCAA 
was published on August 29,2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003). The Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims were amended effective August 29, 2001.  
These amendments are effective only on claims received on or 
after August 29, 2001, and are, thus, not relevant in the 
instant case. 

In this regard, the veteran was informed of the evidence 
required to reopen a previously denied claim and of the VCAA, 
to include what evidence the VA would obtain and that he had 
one year to submit requested evidence in a May 2001 letter 
and the July 2002 statement of the case.  See 38 U.S.C.§ 
5103(b)(1) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); and Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Board 
finds that VA's duty to notify him of the evidence necessary 
to substantiate his claim has been satisfied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the veteran's service medical records, 
VA and private medical records were obtained and a VA 
examination conducted.  The veteran has not indicated that 
there was any outstanding evidence not already of record.  
Furthermore, in a January 2003 statement, the veteran stated 
that he wished to have his case advanced on the Board's 
docket for final decision.  Therefore, the Board concludes 
that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

I.  New and material evidence

In an April 1982 decision, the RO denied the veteran's claims 
for a low back and bilateral knee disability on the basis 
that these disabilities were not found on recent examination. 
The veteran was notified of this decision and his procedural 
and appellate rights by a  May 1982 letter; however, he did 
not appeal.  Prior unappealed decisions of the RO are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2003).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The United States Court of Appeals for Veterans Claims has 
held that the Board is under a legal duty in these situations 
to first determine if there is new and material evidence to 
reopen the claim, regardless of what the RO may have 
determined in this regard and regardless of whether the RO 
failed to address this preliminary issue entirely.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, 
the RO, in a July 2002 De Novo Report and Statement of the 
case, determined that new and material evidence was received 
to reopen the veteran's claims for service connection for a 
low back and bilateral knee disability.  The Board agrees.  
Accordingly, the issues for adjudication are entitlement to 
service connection for low back and bilateral knee disability

II.  Service connection

The veteran is seeking service connection for low back and 
bilateral knee disabilities.  The veteran contends that these 
problems began in service and continued after service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.   
38 C.F.R. § 3.303(d) (2003).  Service connection connotes 
many factors, but basically, it means that the facts, as 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 
(1993). 

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

A.  Low back

Service medical records indicate that the veteran reported 
low back pain during service.  However, there were no 
findings of low back pain of record just prior or subsequent 
to his December 1981 separation.  Moreover, although he 
reported low back strain by history at the time of his 
February 1982 VA examination, the diagnosis indicated that 
there were no objective findings on examination at that time.  
Based on this evidence, it appears that any low back disorder 
the veteran had in service was acute and transitory, and 
resolved therein without chronic identifiable residual 
disability.

Moreover, although the veteran reported that he experienced 
low back problems on a continuing basis following separation 
from service, the first medical evidence of record of low 
back complaints subsequent to service was in 1991, several 
years after service.  Furthermore, these back complaints were 
attributed to an automobile accident in 1988 which occurred 
during the veteran's post service employment.

Private medical records from 1991 to 1994 show continued 
complaints of low back disability with a diagnosis of mild 
degenerative disk disease of the lumbar spine in 1994 by the 
State Industrial Commission.

On April 2002 VA medical examination, the veteran behaved 
dramatically when describing back pain.  The diagnosis was 
marked functional pain behavior and the examiner opined that 
upon examination and review of the record, the veteran's 
claimed disabilities were unrelated to service.  The veteran 
was suffering from disability and there was no correlation 
between present symptomatology and service. A July 2002 
addendum to the April 2002 VA medical examination report 
indicates that an MRI revealed a very slight annular bulge at 
L3-4.  

In several statements, the veteran contends that his low back 
problems began during service and continued since that time.  
The veteran is competent as a lay person to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, the veteran is not competent 
to offer medical opinion as to cause or etiology of the 
claimed disability as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The evidence of record reveals that there was no diagnosis of 
a low back disorder in service.  Moreover, the record does 
not contain findings or diagnoses of low back disability 
until 1988, more than 5 years after service and subsequent to 
an automobile accident related to the veteran's post service 
employment.  Furthermore, there is no medical opinion of 
record relating the veteran's current low back disability to 
his service.   

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
low back disability.  Accordingly, the Board concludes that 
the veteran's claim for service connection for such is 
denied.  Because the evidence is not in relative equipoise, 
the benefit of the doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral knee disabilities

Service medical records indicate that the veteran was 
diagnosed and treated for right and left knee chondromalacia 
during service and he was place on temporary restricted duty.  
However, in June 1980, service medical records reflect 
complaints of a long history of bilateral knee pain without 
any major injuries.  Contemporaneous X-ray studies were 
within normal limits.  

On February 1982 VA medical examination, the veteran reported 
injuring his knees in 1979 during maneuvers.  However, the 
diagnosis indicated that there were no objective findings of 
bilateral knee disability on examination at that time.  Based 
on this evidence, it appears that any bilateral knee 
disabilities the veteran had in service was acute and 
transitory, and resolved therein without chronic identifiable 
residual disability.

Moreover, although the veteran reported that he experienced 
bilateral knee problems on a continuing basis following 
separation from service, the first medical evidence of record 
of knee complaints subsequent to service was in November 
2000, more than 19 years after service.  On private medical 
examination at that time, the veteran complained of bilateral 
knee pain that began during service.  The corresponding 
report indicates a diagnosis of bilateral knee pain with 
possible chondromalacia.  X-ray studies conducted in 
conjunction with the examination reflect mild medial 
compartment narrowing bilateral with no real patellar tilt or 
osteophytes.  A May 2001 private medical record reflects a 
diagnosis of probable bilateral meniscal tears of 
chondromalacia.  

On April 2002 VA medical examination, the veteran behaved 
dramatically when describing bilateral knee pain.  An April 
2002 X-ray study of the knees revealed mild narrowing of the 
medial joint compartments of each knee.  The diagnosis was 
marked functional pain behavior.  The examiner stated that 
upon examination and review of the record, the veteran's 
claimed disabilities were unrelated to service, as there was 
no correlation between present symptomatology and service.  

During a May 2002 private medical examination, the veteran 
was said to have been histrionic.  He did not report a 
history of prior knee trauma.  The examiner diagnosed 
bilateral knee pain and patellofemoral pain syndrome. A July 
2002 VA progress note reveals a diagnosis of bilateral knee 
pain and an unremarkable knee examination.

In several statements, the veteran contends that his 
bilateral knee problems began during service and continued 
since that time.  The veteran is competent as a layperson to 
report that on which he has personal knowledge.  See Layno, 6 
Vet. App. at 470.  However, the veteran is not competent to 
offer medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at  494.

Although the evidence reveals complaints of bilateral knee 
pain and a diagnosis of chondromalacia of the knees in 
service, the X-ray studies of the knees in 1980 were normal.  
Moreover, at VA examination in February 1982, approximately 3 
months after discharge, the examiner noted the veteran's 
history of knee complaints, but stated that there were no 
objective findings of bilateral knee disability on 
examination at that time.  Thereafter, the record does not 
contain findings or diagnoses of bilateral knee disability 
until 2000, more than 19 years after service.  Furthermore, 
there is no medical opinion of record relating the veteran's 
current bilateral knee disability to his service.   

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
bilateral knee disability.  Accordingly, the Board concludes 
that the veteran's claim for service connection for such is 
denied.  Because the evidence is not in relative equipoise, 
the benefit of the doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.

Service connection for a bilateral knee disability is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



